Case 2:20-cv-03379-GW-JEM Document 15 Filed 08/04/20 Page 1 of 1 Page ID #:153



    1

    2
                                                                          JS-6
    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11    RUSSELL MOON,                         Case No. CV 20-3379-GW-JEMx

   12                       Plaintiff,

   13          v.                               ORDER TO DISMISS WITH
                                                PREJUDICE
   14    WEBER MARKING SYSTEMS,
         INC., et al.,
   15
                            Defendants.
   16

   17

   18
              Based upon the Joint Motion for Dismissal Between Plaintiff and Defendants
   19
        Weber Marking Systems, Inc., and Craig Anderson, it is hereby ORDERED that this
   20
        action is dismissed with prejudice in its entirety. Each party will bear its own
   21
        attorneys’ fees and expenses.
   22
              IT IS SO ORDERED.
   23

   24
        Dated: August 4, 2020
   25
                                            _________________________________
   26
                                            HON. GEORGE H. WU,
   27                                       UNITED STATES DISTRICT JUDGE
   28
